DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 11/02/2022 are acknowledged and have been fully considered. Claims 6-9, 14 and 15 have been amended; claims 19-27 have been canceled; no claims have been added or withdrawn. Claims 1-18, 28 and 29 are now pending and under consideration.
The previous objections to claims 7 and 14 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 6, 7 and 14 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to the claim 6.
The double patenting warnings between claims 9 and 15, claims 11 and 17, and claims 12 and 18 were not addressed by Applicant’s remarks and have been maintained.

Applicant’s arguments on pages 8-10 of the remarks with respect to the rejections of independent claims 8 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0212635 to Allen et al. have been fully considered and are persuasive. Specifically, Allen does not appear to fully teach the subject matter added by amendment to each of claims 8 and 15. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection of claims 8 and 15 is made in view of U.S. Patent Application Publication No. 2007/0113829 to Allen.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
¶ 0058 recites “arraignment,” which appears to be a misspelling of --arrangement--.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “the outlet of the throttle body coupled to the cylinder head” in line 2, which appears to be a misstating of --the outlet of the throttle body is coupled to the cylinder head--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0113829 to Allen [hereinafter: “Allen (‘829)”]; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Allen (‘829) in view of U.S. Patent Application Publication No. 2010/0212635 to Allen et al. [hereinafter: “Allen (‘635)”].
With respect to claim 8, Allen (‘829) teaches a small air-cooled engine (10) (for example, apparent from at least Figs. 1, 3 & 17-21d in view of at least ¶ 0005, 0079, 0081, 0100-0104, 0110, 0123-0127, 0149-0150, 0154 & 0166; the small internal combustion engine 10 would necessarily transfer heat to ambient air during engine operation, such that the small internal combustion engine 10 would necessarily be definable as a “small air-cooled engine”), comprising: a cylinder (11) including a cylinder head and cylinder intake port (apparent from at least Fig. 1 in view of at least ¶ 0110-0111 & 0154); a piston (12) configured to reciprocate within the cylinder (apparent from at least Fig. 1 in view of at least ¶ 0110); a crankshaft (15) configured to rotate in response to reciprocation of the piston (apparent from at least Fig. 1 in view of at least ¶ 0110); a fuel tank configured to store a liquid fuel (apparent from at least ¶ 0117-0118 & 0157); an air cleaner configured to filter air for combustion (“air filter,” as discussed by at least ¶ 0154); an electronic fuel injection module (apparent from at least Fig. 17 in view of at least Figs. 1 & 3), comprising: a throat (200) extending between an inlet port (206) and an outlet port (204), wherein the inlet port is fluidly coupled to the air cleaner to receive filtered air (apparent from at least Fig. 17 in view of at least Fig. 1 and at least ¶ 0154); and a fuel delivery injector unit (19) having a fuel inlet (e.g., 50) and an outlet passage (e.g., 214), wherein the fuel inlet is fluidly coupled to the fuel tank (apparent from at least Fig. 17 in view of at least Figs. 1 & 3 and at least ¶ 0117-0118), wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity (apparent from at least ¶ 0118 & 0152 in view of at least Fig. 17), wherein the fuel inlet is located near a bottom portion of the fuel delivery injector unit and the outlet passage is located near a top portion of the fuel delivery injector unit (apparent from at least Fig. 17 in view of at least Fig. 3 and at least ¶ 0120-0121), and wherein the outlet passage is fluidly coupled to the throat to provide fuel to mix with the filtered air (apparent from at least Figs. 17 & 19 in view of at least Fig. 1 and at least ¶ 0154-0155); wherein the outlet port is fluidly coupled to the cylinder intake port to provide a fuel-air mixture for combustion in the cylinder (apparent from at least Figs. 1 & 17).
As discussed in detail above, Allen (‘829) is understood to teach each and every limitation of the small air-cooled engine of claim 8 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the small internal combustion engine of Allen (‘829) is not definable as a small air-cooled engine under a broadest reasonable interpretation and/or in such a case where Allen (‘829) is not interpreted or relied upon to teach that the small internal combustion engine is a small air-cooled engine, it is also noted that Allen (‘635) teaches an analogous small internal combustion engine that is air-cooled (for example, apparent from at least Fig. 1 in view of at least ¶ 0001-0012, or apparent from at least Fig. 2 in view of at least ¶ 0030).
Therefore, even if Allen (‘829) is not interpreted or relied upon to teach that the small internal combustion engine is air-cooled, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the small internal combustion engine of Allen (‘829) with the teachings of Allen (‘635), if even necessary, such that the small internal combustion engine is air-cooled to keep the engine within operating temperatures.

With respect to claim 9, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 8, wherein the electronic fuel injection module includes a throttle body (202) including an outlet [apparent from at least Fig. 17 of Allen (‘829)], wherein the throat is formed in the throttle body and the outlet port is formed in the outlet [apparent from at least Fig. 17 of Allen (‘829)].

With respect to claim 10, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 9, wherein the fuel delivery injector unit is a separate component from the throttle body [apparent from at least Fig. 17 of Allen (‘829)].

With respect to claim 13, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 8, wherein a fuel pump is not included [apparent from at least Figs. 1 & 17 in view of at least ¶ 0118, 0149 & 0152 of Allen (‘829)].

With respect to claim 15, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches a small air-cooled engine, comprising: a cylinder including a cylinder head and cylinder intake port; a piston configured to reciprocate within the cylinder; a crankshaft configured to rotate in response to reciprocation of the piston; a fuel tank configured to store a liquid fuel; an air cleaner configured to filter air for combustion; an electronic fuel injector module, comprising: a throttle body including an outlet and a throat extending between an inlet port and an outlet port, wherein the inlet port is fluidly coupled to the air cleaner to receive filtered air, and wherein the outlet port is formed in the outlet; and a fuel delivery injector unit having a fuel inlet and an outlet passage, wherein the fuel inlet is fluidly coupled to the fuel tank, wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity, wherein the fuel inlet is located near a bottom portion of the fuel delivery injector unit and the outlet passage is located near a top portion of the fuel delivery injector unit, and wherein the outlet passage is fluidly coupled to the throat to provide fuel to mix with the filtered air; wherein the outlet port is fluidly coupled to the cylinder intake port to provide a fuel-air mixture for combustion in the cylinder (as discussed in detail above with respect to at least claims 8 and 9).

With respect to claim 18, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 15, wherein a fuel pump is not included (as discussed in detail above with respect to at least claims 13 and 15).

Claims 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (‘829) in view of Allen (‘635).
With respect to claim 11, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 9, wherein the outlet of the throttle body is coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port [apparent from at least Figs. 1 & 17 of Allen (‘829)]; however, Allen (‘829) appears to lack a clear teaching as to whether the outlet of the throttle body is directly coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port.
Allen teaches a small air-cooled engine [for example, apparent from at least Fig. 1 in view of at least ¶ 0001-0012 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)], comprising: a cylinder (12) including a cylinder head and cylinder intake port [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a piston (11) configured to reciprocate within the cylinder [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a crankshaft (15) configured to rotate in response to reciprocation of the piston [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a fuel tank [108A (alternatively, 208)] configured to store a liquid fuel [apparent from at least Fig. 1 in view of at least ¶ 0025-0026 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; an air cleaner (102) configured to filter air for combustion [apparent from at least Fig. 1 in view of at least ¶ 0022 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; an electronic fuel injector module (for example: 100, 105, 106 & 107 in combination; or 100, 104, 105, 106 & 107 in combination), comprising: a throat extending between an inlet port and an outlet port, wherein the inlet port is fluidly coupled to the air cleaner to receive filtered air (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030); and a fuel delivery injector unit [107 (alternatively, 207)] having a fuel inlet [at 108B (alternatively, at 150)] and an outlet passage (128), wherein the fuel inlet is fluidly coupled to the fuel tank (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030), wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity [apparent from at least Fig. 1 in view of at least ¶ 0010 & 0028 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0002-0004, 0010 & 0030-0032)], and wherein the outlet passage is fluidly coupled to the throat to provide fuel to mix with the filtered air (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030); wherein the outlet port is fluidly coupled to the cylinder intake port to provide a fuel-air mixture for combustion in the cylinder (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030), wherein the outlet of the throttle body is directly coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030) in the case where the “throttle body” is interpreted as corresponding to elements 100 & 104 (and not element 100 alone)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the small internal combustion engine of Allen (‘829) with the teachings of Allen (‘635), if even necessary, such that the outlet of the throttle body is directly coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port, to provide a more particular connection between the outlet of the throttle body and the cylinder head in place of the broadly disclosed connection between the outlet of the throttle body and the cylinder head in Allen (‘829).

With respect to claim 12, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 9, wherein the outlet of the throttle body is coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port [apparent from at least Figs. 1 & 17 of Allen (‘829)]; however, Allen (‘829) appears to lack a clear teaching as to the small air-cooled engine further comprises a fitting, wherein the outlet of the throttle body is coupled to the cylinder head by the fitting to fluidly couple the outlet port to the cylinder intake port.
Allen (‘635) teaches an analogous small air-cooled engine [for example, apparent from at least Fig. 1 in view of at least ¶ 0001-0012 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)], comprising: a cylinder (12) including a cylinder head and cylinder intake port [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a piston (11) configured to reciprocate within the cylinder [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a crankshaft (15) configured to rotate in response to reciprocation of the piston [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a fuel tank [108A (alternatively, 208)] configured to store a liquid fuel [apparent from at least Fig. 1 in view of at least ¶ 0025-0026 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; an air cleaner (102) configured to filter air for combustion [apparent from at least Fig. 1 in view of at least ¶ 0022 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; an electronic fuel injector module (for example: 100, 105, 106 & 107 in combination; or 100, 104, 105, 106 & 107 in combination), comprising: a throat extending between an inlet port and an outlet port, wherein the inlet port is fluidly coupled to the air cleaner to receive filtered air (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030); and a fuel delivery injector unit [107 (alternatively, 207)] having a fuel inlet [at 108B (alternatively, at 150)] and an outlet passage (128), wherein the fuel inlet is fluidly coupled to the fuel tank (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030), wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity [apparent from at least Fig. 1 in view of at least ¶ 0010 & 0028 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0002-0004, 0010 & 0030-0032)], and wherein the outlet passage is fluidly coupled to the throat to provide fuel to mix with the filtered air (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030); wherein the outlet port is fluidly coupled to the cylinder intake port to provide a fuel-air mixture for combustion in the cylinder (apparent from at least Fig. 1, or, alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030), further comprising a fitting (104), wherein the outlet of the throttle body coupled to the cylinder head by the fitting to fluidly couple the outlet port to the cylinder intake port [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030) in the case where the “throttle body” is interpreted as corresponding to element 100 (and not elements 100 & 104 in combination)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the small internal combustion engine of Allen (‘829) with the teachings of Allen (‘635), if even necessary, such that the small air-cooled engine further comprises a fitting, and the outlet of the throttle body is coupled to the cylinder head by the fitting to fluidly couple the outlet port to the cylinder intake port, to provide a more particular connection between the outlet of the throttle body and the cylinder head in place of the broadly disclosed connection between the outlet of the throttle body and the cylinder head in Allen (‘829).

With respect to claim 16, Allen (‘829) modified supra teaches the small air-cooled engine of claim 15, wherein the outlet of the throttle body is directly coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port (as discussed in detail above with respect to at least claims 11 and 15).

With respect to claim 17, Allen (‘829) modified supra teaches the small air-cooled engine of claim 15, further comprising a fitting, wherein the outlet of the throttle body coupled to the cylinder head by the fitting to fluidly couple the outlet port to the cylinder intake port (as discussed in detail above with respect to at least claims 12 and 15).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (‘829) in view of WO 2011/095622 A1 to Duaso Pardo (hereinafter: “Duaso Pardo”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Allen (‘829) in view of Allen (‘635), and in view of Duaso Pardo.
With respect to claim 28, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 15, wherein the electronic fuel injector module is configured to use electrical current during operation of the engine [apparent from at least Figs. 1, 3, 15-17 in view of at least ¶ 0117, 0119-0124, 0133, 0142-0148 & 0154 of Allen (‘829)]; however, Allen (‘829) appears to lack a clear teaching as to whether the electronic fuel injector module is configured to use an average electrical current of less than 1 Amp during operation of the engine.
Duaso Pardo teaches analogous electronic fuel injector modules (apparent from at least Figs. 1 or 2) that are configured to use electrical current during engine operation, including using an average of greater than 1 Amp (such as greater than or equal to 2 Amps, such as about 2-3 Amps) during engine operation in a first example (as discussed by at least page 1, lines 24-25, page 2, lines 4-9 & page 5, lines 32-35, and in view of at least Fig. 1) or using an average of less than 1 Amp (such as less than 0.5 Amps, such as 0.2-0.4 Amps, such as 0.3 Amps) during engine operation in a second example (as discussed by at least page 4, lines 20-29, page 5, lines 2-6 & page 5, line 36 – page 6, line 1 & page 9, lines 24-29, and in view of at least Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the small air-cooled engine of Allen (‘829) with the teachings of Duaso Pardo, if even necessary, such that the electronic fuel injector module is configured to use an average electrical current of less than 1 Amp during operation of the engine because Duaso Pardo demonstrates that it is known to configure analogous electronic fuel injection modules to use each of an average of greater than 1 Amp AND an average of less than 1 Amp during engine operation, and Duaso Pardo teaches that use of electronic fuel injection modules requiring lesser average electrical current during engine operation beneficially lowers electrical power consumption, while also beneficially enabling lower manufacturing costs to be achieved (as discussed by at least page 4, line 20 – page 5, line 6 & page 5, line 35 – page 6, line 1). Also, it has been held that it is not inventive to discover optimum or workable ranges through routine experimentation where the general conditions of a claim are disclosed in the prior art (e.g., see: MPEP 2144.05_II_A), and, as discussed in detail above, the general conditions of the claim are disclosed by Duaso Pardo.

With respect to claim 29, Allen (‘829) [alternatively, Allen (‘829) modified supra] teaches the small air-cooled engine of claim 15, wherein the electronic fuel injector module is configured to use electrical current during an injection event of the fuel delivery injector unit [apparent from at least Figs. 1, 3, 15-17 in view of at least ¶ 0117, 0119-0124, 0133, 0142-0148 & 0154 of Allen (‘829)]; however, Allen (‘829) appears to lack a clear teaching as to whether the electronic fuel injector module is configured to use an average electrical current of 1.5 Amps during an injection event of the fuel delivery injector unit.
Duaso Pardo teaches analogous electronic fuel injector modules (apparent from at least Figs. 1 or 2) that are configured to use electrical current during an injection event of a fuel delivery injector unit, including using an average of greater than 1.5 Amps (such as greater than or equal to 2 Amps, such as about 2-3 Amps) during injection events in a first example (as discussed by at least page 1, lines 24-25, page 2, lines 4-9 & page 5, lines 32-35, and in view of at least Fig. 1) or using an average of less than 1 Amp (such as less than 0.5 Amps, such as 0.2-0.4 Amps, such as 0.3 Amps) during injection events in a second example (as discussed by at least page 4, lines 20-29, page 5, lines 2-6 & page 5, line 36 – page 6, line 1 & page 9, lines 24-29, and in view of at least Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the small air-cooled engine of Allen (‘829) with the teachings of Duaso Pardo, if even necessary, such that the electronic fuel injector module is configured to use an average electrical current of 1.5 Amps during an injection event of the fuel delivery injector unit because Duaso Pardo demonstrates that it is known to configure analogous electronic fuel injection modules to use each of an average of greater than 1 Amp AND an average of less than 1 Amp during injection events, and Duaso Pardo teaches that use of electronic fuel injection modules requiring lesser average electrical current during injection events beneficially lowers electrical power consumption, while also beneficially enabling lower manufacturing costs to be achieved (as discussed by at least page 4, line 20 – page 5, line 6 & page 5, line 35 – page 6, line 1). Also, it has been held that it is not inventive to discover optimum or workable ranges through routine experimentation where the general conditions of a claim are disclosed in the prior art (e.g., see: MPEP 2144.05_II_A), and, as discussed in detail above, the general conditions of the claim are disclosed by Duaso Pardo.

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Also, Applicant is advised that should claim 11 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Additionally, Applicant is advised that should claim 12 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record. A statement of reasons for the indication of allowable subject matter was previously provided in the non-final Office Action mailed 08/02/2022. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 fully incorporates the electronic fuel injection module as recited in any of claims 1-6 as the electronic fuel injection module of the small air-cooled engine of claim 8, and, as discussed in detail above, each of claims 1-6 is allowable over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747